Title: To George Washington from Richard Henry Lee, 13 March 1776
From: Lee, Richard Henry
To: Washington, George



Dear Sir,
Philadelphia 13 March 1776

I was in Virga (from whence I am but just returned) when your favor of the 26th Decr came here, and now I have but a moment before this Gentleman goes off to thank you for it, and to cover a letter from your brother, with the proceedings and ordinances of our last Convention—Gen. Clinton had left Virginia before I did, and was gone to one, but which we do not know, of the Carolinas—Gen. Lee is now here on his way to

the Southward where he is to take the direction of our and the Carolina Troops—I shall write you fully in a Post or two, in the mean time, beg my compls. to your Lady, Mr & Mrs Custis: I am dear Sir Your most affectionate friend

Richard Henry Lee

